Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 06-08-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-2 and 4-21 are pending in this action. Claim 3 is cancelled.

Interview Summary
Examiner called Applicant's representative on 07-11-2022 and mentioned to Applicant's representative the remark of 06-08-2022 page 13 paragraph 2 did not provide enough support for the amended claims limitations “the first capacitor electrode is disposed on a same layer as the first active layer and disposed on a same layer as the second active layer” Applicant argued about. However, Applicant's representative walk through Figure 4 and elaborated the mapping of the amended claim limitations. Further Applicant's representative provided new paragraphs 81-84 elaborating figure 4 description that maps to amended claim limitations. Applicant’s also discussed newly added dependent claims limitations and support.  Examiner thanks Applicant's representative for providing support for the claim limitations to expedite allowance of the instant application and achieve compact prosecution.

Response to Amendment
The amendment filed on 06-08-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 8 and 12 as well as cancelled claim 3 and  added new dependent claims 17-21. Applicant has amended independent claims 1, 8 and 12  with adding allowable limitations to expedite allowance of the instant application. Further Applicant has amended abstract per objection, therefore objection to abstract is withdrawn.

Applicant has amended claims 1, 8 and 12 as well as cancelled claim 3 and  added new dependent claims 17-21. Applicant has amended independent claims 1, 8 and 12  with adding allowable limitations to expedite allowance of the instant application. Applicant arguments filed on 06-08-2022, under remark regarding allowable limitations “an s-factor value of the first thin film transistor is smaller than an s-factor value of the second thin film transistor, wherein the first thin film transistor further includes an upper gate electrode on the first active layer, the first active layer is disposed between the upper gate electrode and the first gate electrode, wherein the capacitor is disposed under the display device in a location between the first thin film transistor and second thin film transistor, and wherein the first capacitor electrode is disposed on a same layer as the first active layer and disposed on a same layer as the second active layer” are persuasive; as after further extensive search and consideration all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations recited above under inverted comas, thus independent claim 1, 8 and 12 does overcome the prior art rejection mailed on 03-09-2022; which puts application number 17,119,265 in condition for allowance. 

Examiner conducted  extensive search per Applicant’s arguments and newly searched prior art listed on USPTO 892’s of  as well as newly  searched prior art of  Yamazaki, Shunpei  et al. (US 20010030322 A1) does disclose or suggest “The present invention is characteristic of a pixel structure for shielding TFTs and a region between pixels from light without using a black matrix. The present invention is characterized in that, as one of the means of shielding the TFT from light, a gate electrode and a source wiring are formed on a first insulating film and that a large part of a semiconductor layer serving as an active layer is covered with a gate wiring formed on a second insulating film that is different from the first insulating film. The present invention is characterized in that, as one of the means of shielding the region between pixels from light, a pixel electrode is arranged so as to overlap the source wiring. Furthermore, the present invention is also characterized in that, as one of the means for shielding the TFT from light, a color filter (a red color filter or a lamination film of a red color filter and a blue filter) is disposed as a light-shielding film on a counter substrate so as to overlap the TFTs on an element substrate“; however, none of the cited or  newly searched prior arts recites or  discloses all the other limitations of independent claim in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
  “an s-factor value of the first thin film transistor is smaller than an s-factor value of the second thin film transistor, wherein the first thin film transistor further includes an upper gate electrode on the first active layer, the first active layer is disposed between the upper gate electrode and the first gate electrode, wherein the capacitor is disposed under the display device in a location between the first thin film transistor and second thin film transistor, and wherein the first capacitor electrode is disposed on a same layer as the first active layer and disposed on a same layer as the second active layer”.

Allowable Subject Matter
Claims 1-2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 1, 8 and 12 as well as cancelled claim 3 and  added new dependent claims 17-21. Applicant has amended independent claims 1, 8 and 12  with adding allowable limitations to expedite allowance of the instant application. Applicant arguments filed on 06-08-2022 are convincing. As argued by applicant in remarks under claim rejection page13, paragraph 3; after extensive search and further consideration, the prior art of Kyung- bae Park et al. (US 20080116457 A1) in view of Shunpei Yamazaki et al. (US 20150333089 A1); Eui-Hoon Hwang et al. (US 200060003505 A1); Joon Seok Park et al. (US 20210036029 A1); Jian -Shihn Tsang (US 20130200361 A1) and Seok-Hyun Lee et al. (us 20200091 264 A1) with all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
an s-factor value of the first thin film transistor is smaller than an s-factor value of the second thin film transistor, wherein the first thin film transistor further includes an upper gate electrode on the first active layer, the first active layer is disposed between the upper gate electrode and the first gate electrode, wherein the capacitor is disposed under the display device in a location between the first thin film transistor and second thin film transistor, and wherein the first capacitor electrode is disposed on a same layer as the first active layer and disposed on a same layer as the second active layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

07-12-2022